internal_revenue_service number release date index number -------------------------------- ------------------------------------------- ----------------------------------------- ----------------------------- in re ------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------ telephone number -------------------- refer reply to cc psi b06 plr-100997-18 date date legend taxpayer taxable_year a dear ------------------------- ------------------------------------------------------------------- ---------------------------------------------- --------------- this is in response to a letter dated date submitted on behalf of taxpayer requesting extensions of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a late election under sec_48 of the internal_revenue_code code to claim the investment_tax_credit determined under sec_48 in lieu of the production_tax_credit under sec_45 with respect to certain renewable energy facilities for taxable_year according to the facts and information submitted taxpayer’s internal tax accountant inadvertently failed to timely file form_7004 and form_1120 believing that the forms had already been filed electronically consequently taxpayer failed to timely make an election under sec_48 to claim the investment_tax_credit in the amount of a in lieu of the production_tax_credit at all times it was taxpayer’s intention and belief that its taxable_year form_1120 and its election was timely filed in accordance with a valid form_7004 for taxable_year plr-100997-18 taxpayer has represented that in requesting an extension of time to make a separate late election under sec_48 for taxable_year it acted reasonably and in good_faith and further there is no prejudice to the interest of the government sec_48 provides in part that a taxpayer may irrevocably elect to claim the investment_tax_credit determined under sec_48 in lieu of the production_tax_credit under sec_45 with respect to certain renewable facilities sec_48 a provides that qualified_property that is part of a qualified_investment_credit_facility shall be treated as energy_property for purposes of sec_48 and that the energy_percentage with respect to such property shall be percent sec_48 provides that taxpayers may elect to treat qualified facilities within the meaning of sec_45 as qualified_investment credit facilities sec_48 provides that no credit shall be allowed under sec_45 for any taxable_year with respect to any qualified_investment_credit_facility notice_2009_52 i r b provides in part that an election to treat a qualified_facility as a qualified_investment_credit_facility and claim the investment_tax_credit determined under sec_48 in lieu of the production_tax_credit under sec_45 will be effective if it is made in the manner and time set forth in the notice section dollar_figure of notice_2009_52 provides in part that to make the election with respect to a qualified_facility a taxpayer must claim the energy_credit with respect to qualified_property that is an integral part of the facility on a completed form_3468 and file such form with the taxpayer’s income_tax return for the year in which the property is placed_in_service section dollar_figure of notice_2009_52 provides that the election to claim the investment_tax_credit determined under sec_48 in lieu of the production_tax_credit under sec_45 must be made on a timely filed return including extensions for the taxable_year in which the facility that is to be treated as a qualified_investment_credit_facility is placed_in_service sec_301_9100-1 provides that the regulations under this section and sec_301_9100-2 and sec_301_9100-3 establish the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election an extension of time is available for elections that a taxpayer is otherwise eligible to make however the granting of an extension of time is not a determination that the taxpayer is otherwise eligible to make the election sec_301_9100-1 provides that the term regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin plr-100997-18 sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides rules for requesting extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government the sec_48 election is a regulatory election within the meaning of regulation sec_301_9100-1 because the due_date for making the election is set forth in notice_2009_52 the sec_48 election is not expressly excepted from relief and there is no alternative late election relief procedure provided by a statute regulation or other published guidance based solely on the information submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted an extension of time of days from the date of this letter to make an election under sec_48 for taxable_year to elect to claim the investment_tax_credit determined under sec_48 in lieu of the production_tax_credit under sec_45 with respect to its renewable facilities the election under sec_48 must comply with all of the requirements of notice_2009_52 in making the elections taxpayer should also attach copies of this letter to the amended returns for taxable_year we have enclosed copies of this letter for that purpose this letter_ruling does not grant an extension of time for filing taxpayer’s federal_income_tax return for the taxable_year except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above in particular we express or imply no opinion on whether taxpayer satisfies the requirements of sec_48 or other applicable portions of sec_48 and sec_45 and whether the credit_amount claimed is correct plr-100997-18 this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information submitted and representations made by taxpayer and taxpayer’s representatives and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely peter c friedman peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
